Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In view of the Patent Trial and Appeal Board Decision reversing the following rejections against claim(s) 1, 4, 7, 10, 13-18, the following rejections of record (as below) are herein withdrawn. See Patent Board Decision dated 12/07/2020. 

1) The rejection of claims 1, 4, 7, 10, 13, 14 under 35 U.S.C. 103 as being unpatentable over Joseph et al. (WO 2010/080755, PTO-1449) is herein withdrawn.

2) The rejection of claim(s) 15, 16, 17, 18 under 35 U.S.C. 103 as being unpatentable over Joseph et al. (WO 2010/080755, PTO-1449) as applied to claims 1, 4, 7, 10, 13, 14, and further in view of Koji et al. (EP 2 014 701, PTO-1449) is herein withdrawn.
	Note: The species election is withdrawn and the search was done to the full extent.

Claims 1, 4, 7, 10, 13-18 are allowed and renumbered to claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627